PER CURIAM.
Richard B. Harris appeals an order finding him in criminal contempt for violating an injunction for protection against domestic violence. He argues, among other things, that he is entitled to relief because no transcript can be produced from the tape recording of the hearing which resulted in the order on appeal. Appellee properly concedes error. *484Chamberlain v. Chamberlain, 588 So.2d 20, 23 (Fla. 1st DCA 1991). Accordingly, we reverse and remand with directions to immediately release appellant from incarceration.
No motion for rehearing or reconsideration will be entertained. The clerk of this court is directed to issue mandate forthwith.
BARFIELD, C.J., WOLF, J., and SHIVERS, DOUGLASS B., Senior Judge, concur.